PER CURIAM.
In this workers’ compensation case, the Employer/Carrier appeals an award of attorney’s fees and costs, and Claimant cross-appeals the denial of a claim for neu-romuscular massage therapy. We reverse the award of attorney’s fees and costs, and affirm the denial of neuromuscular massage therapy.
The Employer/Carrier defended the claim for therapy by asserting the matter was not within the jurisdiction of the Judge of Compensation Claims (JCC) because it was subject to utilization review, and by asserting that it was not medically necessary. The JCC concluded the claim was within his jurisdiction, but denied it because Claimant failed to prove it was medically necessary. We do not disturb the JCC’s conclusion that Claimant failed *340to prove the therapy was medically necessary. Although the Judge of Compensation Claims stated in the order that Claimant was seeking attorney’s fees under the “medical only” provision of section 440.34(3)(a), Florida Statutes, he awarded Claimant attorney’s fees and costs from the Employer/Carrier for “establishing jurisdiction.” This was clearly erroneous because Claimant did not.successfully assert a claim for medical benefits only. Consequently, the award of attorney’s fees and costs is REVERSED. The denial of neu-romuscular massage therapy is .AFFIRMED.
VAN NORTWICK, LEWIS, and CLARK, JJ., concur.